Citation Nr: 1003611	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in May 2007 and June 2009 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability has been manifested 
throughout this appeal by subjective complaints of pain and 
weakness with objective evidence of flexion limited to no 
less than 120 degrees, extension limited to no more than one-
half of a degree, degenerative arthritis established by X-ray 
findings, and removal and thinning of patella cartilage; 
there is no competent evidence of ankylosis, lateral 
instability, subluxation, impairment of the tibia and fibula, 
or dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for right knee traumatic arthritis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5262 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A June 2007 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a June 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his claim for a 
higher initial disability rating.  It also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although the April 2007 VCAA letter was sent to the Veteran 
after the July 2003 RO rating decision which awarded service 
connection and assigned an initial disability rating and 
effective date, the Board finds there to be no error because 
the Veteran has not identified how failure to provide this 
notice prior to initial adjudication has prejudiced him.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Furthermore, 
the Board observes that any potential prejudice is rendered 
harmless by the fact that the April 2007 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Moreover, the Veteran was provided an 
additional opportunity to submit evidence and argument in 
support of his claim following receipt of the April 2007 
letter and the claim was readjudicated in February and 
September 2009 supplemental statements of the case.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claim and providing an adequate VA examination.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the Veteran was afforded VA examinations in April 
2003 and July 2008; the latter examination was obtained for 
the specific purpose of evaluating the current severity of 
his service-connected knee disability.  While the April 2003 
VA examination contains relevant findings regarding the 
Veteran's right knee disability and reflects a review of the 
claims file, including medical evidence pertaining to the 
history of the Veteran's right knee disability, there is no 
indication that the examiner took the principles of 38 C.F.R. 
§ 4.40 and 4.45 into account with respect to functional loss 
due to pain, weakness, fatigability, and incoordination, in 
evaluating the functional limitations of the Veteran's right 
knee.  See 38 C.F.R. §§ 4.40, 4.45 (2009).  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As such, the Board 
remanded this appeal to obtain an examination which reflected 
consideration of these principles.  

Such examination was conducted in July 2008, and the 
examination report of record indicates that the above 
principles were taken into account when the examiner 
evaluated the Veteran's knee disability.  Additionally, the 
July 2008 examination report reflects that all relevant and 
pertinent findings were reported, including any functional 
impact on the Veteran's daily life and employment.  Finally, 
an August 2009 addendum to this examination report indicates 
that a review of the claims file was completed following the 
examination and that any medical conclusions and opinions 
were adjusted, as necessary.  As such, the Board finds that 
the Veteran was provided with an examination that is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  See also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate).  It also finds that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected knee disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, it is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Historically, the Veteran was awarded service connection for 
right knee traumatic arthritis by RO rating decision dated in 
July 2003 and assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  
This award is effective from May 31, 2000.  The Veteran has 
appealed the initial disability rating.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  In the present case, 
the hyphenated diagnostic code assigned by the RO reflects 
that arthritis due to trauma (Diagnostic Code 5010) is the 
service-connected disease and that impairment of the tibia 
and fibula (Diagnostic Code 5262) is the predominant residual 
condition.  See id.  See also 38 C.F.R. § 4.71a (2009).  




Suitability of Diagnostic Code

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on a veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2009).  In the present case, the competent 
evidence of record does not demonstrate that the Veteran's 
service-connected right knee traumatic arthritis is 
manifested by any impairment of the tibia or fibula.  In this 
regard, a July 1, 1954, service treatment record clearly 
indicates that the Veteran's service injury involved his 
right knee.  Moreover, post-service medical evidence makes no 
mention of any disability of the tibia or fibula.  Rather, it 
reflects that he was diagnosed with a torn medial meniscus 
and degenerative arthritis in April 1995; current diagnoses 
of record include chondromalacia patellae, degenerative joint 
disease, traumatic arthritis, and myxoid degeneration of the 
medial meniscus.  

The Rating Schedule states that traumatic arthritis (under 
Diagnostic Code 5010) should be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5003, a veteran's service-connected 
disability should be rated according to the applicable 
limitation of motion criteria.  If, however, the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic code and there is 
degenerative arthritis established by X-ray findings, a 10 
percent evaluation is appropriate for each major joint or 
group of minor joints affected by limitation of motion that 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  

As discussed in more detail below, the Veteran's right knee 
disability is predominantly characterized by objective 
evidence of decreased motion with pain; there is also 
radiographic evidence of degenerative arthritis.  Based on 
such evidence, the Board is of the opinion that the Veteran's 
right knee disability is most appropriately rated according 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  At the very 
least, there is evidence of degenerative arthritis 
established by X-ray findings and painful motion which 
warrants a minimum 10 percent disability rating.  See id.  
See also 38 C.F.R. § 4.59 (2009) (with any form of arthritis, 
painful, unstable, or malaligned joints are entitled to at 
least the minimum compensable rating for the joint).  

Analysis

As noted above, disabilities under Diagnostic Codes 5003 and 
5010 should first be rated according to applicable limitation 
of motion criteria.  If compensable limitation of motion is 
not shown, then the Veteran is entitled to no more than his 
current 10 percent rating under these diagnostic codes.  See 
id.  The Rating Schedule reflects that limitation of motion 
of the knee involves flexion and extension of the leg.  See 
38 C.F.R. § 4.71a, Plate II (2009).  Additionally, applicable 
law indicates that separate ratings may be applied where a 
veteran has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 
59,990 (2004); see also 38 C.F.R. § 19.5 (2009) (the Board is 
bound by precedent opinions of the General Counsel).  

Limitation of flexion of the knee is contemplated in 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  Diagnostic Code 
5260 provides for a noncompensable (zero percent) rating when 
flexion is limited to 60 degrees, a 10 percent rating when 
flexion is limited to 45 degrees, a 20 percent rating when 
flexion is limited to 30 degrees, and a 30 percent rating 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the knee is 
contemplated in Diagnostic Code 5261, and provides for a 
noncompensable (zero percent) rating when extension is 
limited to 5 degrees, a 10 percent rating when extension is 
limited to 10 degrees, a 20 percent rating when extension is 
limited to 15 degrees, a 30 percent rating when extension is 
limited to 20 degrees, a 40 percent rating when extension is 
limited to 30 degrees, and, finally, a 50 percent rating when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

When evaluating a disability which contemplates limitation of 
motion, sections 4.40 and 4.45 of Title 38 of the Code of 
Federal Regulations require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the Veteran's reports of 
pain, swelling, fatigability, and weakness have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  

Applying the above rating criteria to the present record, the 
Board concludes that the Veteran's right knee disability does 
not demonstrate symptomatology warranting a compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261.  In this regard, the competent medical evidence 
reflects that the Veteran's right knee flexion has been 
limited to no less than 120 degrees throughout this appeal.  
See VA Examination Report dated in April 2003; see also VA 
Orthopedic Note dated February 27, 2001; VA Examination 
Report dated in July 2008.  Similarly, the Veteran's right 
knee extension has been limited to no more than one-half 
(1/2) degree.  See VA Orthopedic Note dated February 27, 
2001; see also VA Examination Reports dated in April 2003 and 
July 2008.  

The Board acknowledges that during this appeal the Veteran 
complained that his right knee "has not fully extended for 
years."  See VA Orthopedic Note dated February 27, 2001.  He 
also asserted that he has lost 50 percent of his mobility.  
See VA Form 9 received March 15, 2005.  The Veteran, as a lay 
person, is competent to report that he has noticed decreased 
mobility in his right knee throughout the years.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  However, there is nothing of record to 
indicate that the Veteran has the requisite medical knowledge 
and training to accurately assess the number of degrees of 
motion lost, nor is there any indication that he utilized a 
measurement device such as a goniometer to arrive at his lay 
assessment.  See 38 C.F.R. § 4.46 (2009). 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  In the present case, the 
record contains range of motion findings (as discussed above) 
that were obtained in conjunction with treatment and 
evaluation by medical professionals.  And although there is 
no express notation indicating that a goniometer was used to 
obtain any of these findings, the Board is of the opinion 
that these range of motion findings should be afforded 
significantly more weight in evaluating the Veteran's right 
knee disability than his own lay assessment of mobility.  In 
this regard, these range of motion were provided by medical 
professionals with training and experience relevant to 
providing an accurate measurement of limitation of motion.  
Therefore, even if a goniometer was not used to obtain these 
measurements, the Board finds these estimates to be more 
accurate than the Veteran's.  Furthermore, the range of 
motion findings contained in the medical evidence of record 
consider whether flexion is additionally limited by factors 
such as pain, weakness, or fatigability (lack of endurance).  
Thus, they represent a worst-case picture of the Veteran's 
right knee disability.  

With consideration of the foregoing, and in light of the fact 
that none of the competent medical evidence throughout this 
appeal reflects flexion limited to 45 degrees or less or 
extension limited to 10 degrees or more, the Board concludes 
that a higher rating is not warranted under Diagnostic Codes 
5260 or 5261.  

Although the Veteran is not entitled to a higher rating under 
Diagnostic Code 5260, the Board's inquiry as to whether he is 
entitled to a higher rating for his service-connected right 
knee traumatic arthritis is not yet complete.  In this 
regard, the Board must consider the applicability of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The Board has already discussed why Diagnostic Code 5262 is 
not an appropriate diagnostic code with which to rate the 
Veteran's right knee disability.  Nevertheless, the Board has 
considered whether the evidence demonstrates entitlement to a 
higher rating under this diagnostic code.  A higher 
disability rating under Diagnostic Code 5262 requires 
evidence of nonunion or malunion of the tibia and fibula 
characterized by a moderate or marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).  
As previously mentioned, there is no indication that the 
Veteran's right knee disability involves any impairment of 
tibia or fibula; thus, higher ratings are not warranted.  

Similarly, there is no competent evidence that the Veteran's 
right knee disability is characterized by symptomatology such 
as ankylosis or dislocated cartilage.  Therefore, Diagnostic 
Codes 5256 (which pertains to ankylosis of the knee) and 5258 
(which pertains to dislocated semilunar cartilage) are not 
for application.  

The Board acknowledges that the Veteran previously underwent 
surgery for a torn medial meniscus.  Medical evidence 
associated with this surgery reflect that he had a partial 
medial meniscectomy, a chondroplasty, and a partial 
synovectomy.  See Private Operative Note dated April 12, 
1995.  Diagnostic Code 5259 provides that a maximum 10 
percent rating shall be assigned when a veteran's disability 
involves removal of semilunar cartilage and remains 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).  
Such is the case here.  However, VA's General Counsel has 
held that Diagnostic Code 5259 involves consideration of 
limitation of motion in determining whether the knee remains 
symptomatic.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, despite 
assertions by the Veteran's accredited representative that he 
is entitled to a separate compensable rating for symptoms 
associated with his thinning knee cartilage, the Board may 
not assign a separate rating because to do so would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition).  Additionally, assignment of a separate rating 
for any large, painful, or deep scarring is not supported by 
the evidence of record.  In fact, no complaints are made 
regarding any residual surgical scarring at any time during 
this appeal.

The VA's General Counsel has held that a separate rating may, 
however, be assigned for instability of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 if (1) a veteran also 
has limitation of knee motion which at least meets the 
criteria for a noncompensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) 
if the veteran is in receipt of a 10 percent rating on the 
basis of X-ray evidence of arthritis and evidence of painful 
motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59 
(2009).  As previously discussed, the Veteran is entitled to 
at least a 10 percent rating under Diagnostic Code 5003 on 
the basis of X-ray evidence of arthritis and evidence of 
painful motion.  Thus, these General Counsel Opinions are for 
application.  Pertinent to the Board's discussion, Diagnostic 
Code 5257 provides for a 10 percent rating, 20 percent 
rating, and 30 percent rating where there is slight, 
moderate, or severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  

The Board notes that contemporaneous treatment records 
associated with the claims file indicate that the Veteran was 
prescribed a knee brace by the VA.  See, e.g., VA Orthopedic 
Note dated January 17, 2001.  Additionally, there are lay 
statements made in conjunction with evaluation in which the 
Veteran indicates that his knee occasionally locks if he is 
walking on uneven surfaces.  See id.  There was also some 
question as to whether the Veteran had re-torn his medical 
meniscus; however, these findings were not confirmed by 
radiographic evidence.  See id.; see also VA Orthopedic Note 
dated February 27, 2001.  

While the above evidence is not dispositive of instability, 
it does, in the Board's opinion, raise the issue of whether 
the Veteran may be entitled to a separate rating pursuant to 
Diagnostic Code 5257.  However, despite the foregoing, the 
Veteran himself has never complained of any subjective 
instability issues.  In fact, he expressly denied episodes of 
locking, dislocation, or subluxation at the most recent VA 
examination in July 2008.  The Board acknowledges that there 
was evidence of slight varus stress at January and February 
2001 orthopedic evaluations.  However, no additional 
instability was found and the Veteran did not complain of any 
giving way of the knee.  Furthermore, examinations by the VA 
in April 2003 and July 2008 failed to reveal any ligamental 
instability.  Thus, absent additional clinical findings which 
confirm instability of the right knee or consistent complaint 
by the Veteran, the Board concludes that the preponderance of 
the evidence is against assignment of a separate rating under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability for the entirety of this appeal.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, as a layperson the Veteran is not competent to 
provide opinions requiring medical knowledge, such as whether 
his symptoms satisfy particular diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions alone are not competent medical evidence 
that provides a basis for the assignment of higher initial 
ratings for a right knee disability, including separate 
ratings for additional disability.

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's right knee 
disability focus on limitation of motion with consideration 
of functional loss due to pain, fatigue, lack of endurance, 
and incoordination; consideration has also been given to 
schedular criteria which address possible evidence of 
instability.  Thus, the Board is satisfied that the Rating 
Schedule adequately addresses the functional impairment and 
symptomatology associated with his bilateral knee disability 
and any loss in earning capacity.  Cf. Smallwood v. Brown, 10 
Vet. App. 93, 97-8 (1997) (the Board was required to consider 
whether referral for an extra-schedular rating was warranted 
where a medical examiner stated that a foul-smelling odor 
related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Referral for extra-
schedular consideration is therefore not warranted.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The Board acknowledges that the Veteran has presented lay 
evidence that he wears a knee brace, ambulates with a cane, 
and uses a motorized cart when shopping.  Such evidence, on 
its face, may suggest a more severe disability picture than 
that contemplated by his current 10 percent rating.  However, 
the Board notes that a February 2001 VA orthopedic note 
reflects that the Veteran may have a tendency to exaggerate 
his actual symptoms and their impact on his daily life.  In 
this regard, the Veteran complained at this evaluation that 
his right knee had not fully extended for years and that he 
experienced significant pain, but the examining physician 
noted that the Veteran also stood straight out of the chair 
quickly and easily without any sign of obvious discomfort.  
He was also observed to walk without a limp both before and 
after the examination despite displaying a slight right knee 
limp during testing.  See also VA Physical Therapy Note dated 
January 17, 2001 (does not exhibit an antalgic gait).  

The above discrepancies must be considered in the Board's 
evaluation of the Veteran's lay statements regarding the 
severity of his right knee disability.  Furthermore, the 
Board must take account of the fact that the Veteran has also 
been diagnosed with and treated for nonservice-connected 
degenerative joint disease and torn medial meniscus of the 
left knee.  Therefore, absent any clinical evidence that his 
right knee, by itself, is responsible for a more moderate 
overall disability picture, the Board finds that he has not 
presented evidence sufficient to show exceptional 
circumstances.  Finally, the record does not reflect that 
factors such frequent hospitalization or marked interference 
with employment are present.  Thus, it appears that the 
schedular criteria adequately compensate for any loss in 
earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In sum, the Board finds that the initial disability rating of 
10 percent assigned to the Veteran's service-connected right 
knee traumatic arthritis is appropriate, and that the 
preponderance of the evidence is against the assignment of a 
higher rating and/or a separate rating for the entirety of 
this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(the Board must consider staged ratings).  As the 
preponderance of the evidence is against this claim it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the right knee is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


